DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-6 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 7-14, 16, and 19, directed to the process of using the apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Amended claim 15, 17, 18, and 20 are directed to the invention of a product are not rejoined. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Invention I and II drawn to an extruder system and method of extruding material as set forth in the Office action mailed 10/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant filed a response and submitted a Terminal Disclaimer on 04/06/2021. 
Examiner has withdrawn the previously presented double patenting rejection of U.S. Patent No. 10,598,283. 

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Natalie Dean on 05/11/2021. 

The application has been amended as follows: 
	Claim 7 is replaced with: 
“A method of extruding material comprising: 
providing at least one extruder system, wherein the extruder system comprises:
a barrel having a barrel width structured to contain and pass an extrudable material; 
a piston assembly comprising a piston structured to fit at least partially within the barrel, the piston assembly configured to push the extrudable material through the barrel upon activation; and 
a body disposed within the barrel between the extrudable material and the piston, wherein the body comprises a first planar end and an opposing second planar end, the first planar end being substantially parallel to the second planar end, and a lip extending radially from the body at or near the second planar end to define an edge, the edge defining a first width and the lip comprising a resilient material; 
wherein the body supports the lip enabling the edge of the lip to flex, the first width is nearly the same as the barrel width, and the body is releasably coupled with the piston such that the body is released from the piston when sufficient force is applied to the piston in a direction away from the body; and
 a cap structured to reversibly attach to an end of the barrel and to secure an extrusion die at the end;  
placing the material in a feed end of the barrel of the extruder; 
placing the body in the feed end of the barrel adjacent the material such that the body is behind the material relative to the extrusion end; 

creating a vortex within a core region of the material within the barrel.” 


Claim 14 is replaced with: 
	“A method of producing a tile having a pattern made by an extruder system comprising: 
providing the extruder, wherein the extruder system comprises:
a barrel having a barrel width structured to contain and pass an extrudable material; 
a piston assembly comprising a piston structured to fit at least partially within the barrel, the piston assembly configured to push the extrudable material through the barrel upon activation; and 
a body disposed within the barrel between the extrudable material and the piston, wherein the body comprises a first planar end and an opposing second planar end, the first planar end being substantially parallel to the second planar end, and a lip extending radially from the body at or near the second planar end to define an edge, the edge defining a first width and the lip comprising a resilient material; 
wherein the body supports the lip enabling the edge of the lip to flex, the first width is nearly the same as the barrel width, and the body is releasably coupled with the piston such that the body is released from the piston when sufficient force is applied to the piston in a direction away from the body; 
placing a first stacked arrangement of material in a feed end of the barrel of the extruder, the first stacked arrangement comprising at least two materials positioned together in a stacked arrangement; 
placing the body in the feed end of the barrel adjacent to the first stacked arrangement of material such that the body is behind the first stacked arrangement of material relative to the extrusion end; 
applying a force to the planar end of the body to extrude the first stacked arrangement of material from the extrusion end of the barrel through the die; and 

extruding the first stacked arrangement through a die in the extrusion end of the device to result in a molded body; and 
Commissioner for Patents Serial No.: 16/828,943Response Date: April 6, 2021 Response to Office Action mailed January 6, 2021 Page 7firing the molded body to produce the tile, wherein at least one of the at least two materials defines a central pattern on the tile.


Reasons for Allowance
Claim 1-14, 16, and 19 are allowed. 
 “AMACO Brent Clay Extruder” teaches a clay extruder comprising: 
	a barrel structured to contain and pass extrudable material; 
	a piston assembly including a handle connected to a piston, wherein the piston assembly inherently enables a user to push the extrudable material through the barrel by applying force to the handle. 

	“AMACO Brent Clay Extruder” does not explicitly teach a seal device disposed within the barrel adjacent the piston and between the extrudable material and the piston, wherein the seal device comprises: 
a body including a first surface and an opposing second surface that define a height of the body and including a side surface extending between the first surface and the second surface and defining a first width of the body, wherein the first surface is substantially parallel to the second surface, and wherein the body comprises a substantially firm material, and 
a lip extending from the body at or near the second surface to define an edge, the edge defining a second width, wherein the edge has a radius and the second width is greater than the first width,
wherein the lip comprises a resilient material, and wherein the body supports the lip enabling the edge of the lip to flex, and wherein the second width is nearly the same as the barrel width.

Fukui (US 9,765,800) teaches a piston main body in a piston assembly of a fluid pressure cylinder includes a first piston member and a second piston member including a plate-shaped member (Abstract and Figure 10A, 10B, and 11), wherein a plurality of (four as exemplified in the drawing) welding projections (first welding projections) 44 are disposed on a surface of the second piston member 42 that is to be joined with the first piston member 40. (Col 6, Lines 22-32). 

Schnee (US 7,811,074) teaches a food extruder including a barrel provided at one end with an outlet from which the food substance can be extruded, a rotatable screw positioned within the barrel that is capable of being rotated and moved longitudinally within the barrel, a handle member at a top end of the rotatable screw for manual engagement, and a rod member protruding from an upper portion of the handle member for insertion into a drill chuck, comprising a sealing member o-ring 32 (Figure 2 and Column 3, Lines 25-40). 

Means (US 3,318,202) teaches a packing cup to be installed in a standard brake cylinder device, wherein the packing cup is installed over a circumferential lip formed on the piston via a snap-on action (Column 4, Lines 1-16).

It would not have been obvious to one of ordinary skill in the art to modify the Brent extruder of “AMACO Brent Clay Extruder” with a seal device of Fukui, Schnee, and Means and modify the seal device such that the seal device is releasably coupled with the piston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742